Case 4:18-cv-01885-HSG Document 530-7 Filed 11/01/18 Page 1 of 3




      SHARRET EXHIBIT 207
        Case 4:18-cv-01885-HSG Document 530-7 Filed 11/01/18 Page 2 of 3




March 28, 2018

By Electronic Mail

Christopher Gerson
Fitzpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, New York, 10104-3800

Re:     Koninklijke​ ​Philips​ ​N.V.​ ​matters,​ ​subpoena​ ​to​ ​non-party​ ​Google​ ​LLC

Dear Mr. Gerson:

I write regarding production by non-party Google LLC of witnesses in response to the subpoenas dated
July 25 and October 17, 2017, served in the District of Delaware before the recent transfer to the Northern
District of California. Before we get to the witnesses, we should resolve a few preliminary matters. First,
we make these witnesses available subject to Google’s ongoing objections to the subpoenas, including
without limitation our commitment to provide testimony only regarding Google’s functionality that
Philips has accused of infringement in these actions. Second, we will not make any of these witnesses
available twice, so you should be certain to raise and resolve in advance anything you consider a
condition precedent. Third and finally, if Philips takes a seven-hour day for each deposition, it will
exceed the 50 hours for third-party depositions agreed by the parties and set forth in the Joint Status
Report, Docket No. 29. We trust that Philips will remain mindful of this limitation and conserve its
deposition time accordingly.

Topic                                Witness                                                 Location

First Subpoena Topic No. 2           Dan Zivkovic (Android devices)                          Mountain View
                                     Kevin Ellis (ChromeOS devices)                          Waterloo, Canada

First Subpoena Topic No. 3           Adam Cohen (Launcher on Android devices)                Mountain View
                                     Rick Byers (Chrome Browser on
                                     Android and ChromeOS devices)                           Waterloo, Canada

Second Subpoena Topic No. 3          Rick Byers                                              Waterloo, Canada

First Subpoena Topic No. 4           Oliver Woodman (Google Play Movies & TV
                                     and framework functionality)                            London, England
                                     Matt Doucleff (YouTube)                                 Mountain View

First Subpoena Topic No. 11          Matt Doucleff                                           Mountain View

Second Subpoena Topic No. 2          Oliver Woodman                                          London, England
        Case 4:18-cv-01885-HSG Document 530-7 Filed 11/01/18 Page 3 of 3

Christopher Gerson
March 28, 2018
Page 2

First Subpoena Topic No. 5         Wale Ogunwale (Android devices)                     Mountain View
                                   Zach Kuznia (ChromeOS devices)                      Mountain View

Messrs. Ogunwale and Kuznia will testify as part of a single deposition day.

First Subpoena Topic Nos. 6, 9     Dmitry Dolinsky (Google Play Music on
                                   Android devices)                                    Mountain View
                                   Eric Laurent (framework functionality on
                                   Android devices)                                    Mountain View
                                   Dale Curtis (ChromeOS devices)                      Seattle

First Subpoena Topic No. 10        Rick Byers (Chrome browser on Android and
                                   ChromeOS devices)                                   Waterloo, Canada
                                   Svetoslav Ganov (Android accessibility feature)     Mountain View

Second Subpoena Topic No. 3        Rick Byers                                          Waterloo, Canada

First Subpoena Topic No. 7         Winson Chung                                        Mountain View

First Subpoena Topic Nos. 12-20 Unsuk Jung                                             Mountain View

First Subpoena Topic Nos. 24-27 James Maccoun                                          Mountain View

Google has no relevant knowledge regarding First Subpoena Topic No. 8 regarding any accused device.
Otherwise, we believe we have covered each accused Google functionality within each accused device. If
you disagree, of course, please let us know.

We are seeking availability from these witnesses now; in light of the recent transfer of these actions, we
would appreciate your thoughts regarding your proposed timing for these depositions. Thank you for
your continued time and courtesy in this matter.

Very Truly Yours,



Matt Warren
